Per Curiam.
The plaintiff, administrator, undertook to appeal from an order of the probate court, in the interest of his trust. Instead of filing a written notice of his intention to appeal,he caused such notice to appear only in the journal entry of that court. Upon notice to dismiss the appeal for failure to comply with the requirements of sec 6408, Rev. Stat., the circuit court holds that it was not sufficient to cause the notice to be incorporated in the journal entry, but that the administrator must file a written notice, the object of that provision of the statute being to fix with certainty the liability of the administrator upon his bond in that behalf.